PER CURIAM.
We affirm the final judgment of dissolution except in two respects. In the final judgment’s computation of the marital estate, the trial court credited to the husband the sum of $18,000 as the “net proceeds from sale of Husband’s home.” The undisputed evidence is that the figure was actually $18,803.
The final judgment also reflected the amount of $14,375 as “7.5 twelfths of Husband’s retirement benefits.” According to the uncontradicted evidence, the correct multiplier was 7 twelfths instead of 7.5 twelfths.
We have examined the other issues raised by appellant and find no reversible error. On remand, the final judgment shall be amended to reflect the correct figures as noted above.
Affirmed in part, reversed in part, and remanded.
THOMPSON, WIGGINTON and NIMMONS, JJ., concur.